Citation Nr: 0727273	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  98-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as a skin rash on the right arm and eczema.

2.  Entitlement to an initial compensable evaluation for 
service-connected left ovarian follicular cyst with history 
of chronic pelvic inflammatory disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for service 
connection for a skin disability.  The RO also granted 
service connection for a left ovarian follicular cyst with 
history of chronic pelvic inflammatory disease and assigned a 
noncompensable evaluation, effective December 5, 1996.

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


FINDING OF FACT

The competent clinical evidence of record does not 
demonstrate that the veteran's service-connected left ovarian 
follicular cyst with history of chronic pelvic inflammatory 
disease is manifested by any objective symptomology.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ovarian 
follicular cyst with history of chronic pelvic inflammatory 
disease have not been met. 38 U.S.C.A. §§1155, 5103, 5103A 
(West 2002 & West Supp. 2006); 38 C.F.R. §§4.1, 4.3, 4.7, 
4.10, 4.116, Diagnostic Code 7614, 7628 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the March 1997 rating decision 
granted the veteran's claim of entitlement to service 
connection for a left ovarian follicular cyst with history of 
chronic pelvic inflammatory disease, such claim is now 
substantiated.  As such, her filing of a notice of 
disagreement as to the March 1997 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The June 2000 and February 2007 Supplemental Statements of 
the Case set forth the relevant diagnostic codes (DC) for 
rating gynecological conditions and included a description of 
the rating formulas under those diagnostic codes.  Thus the 
appellant has been informed of what was needed to achieve 
higher schedular ratings.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve higher evaluations for the service-connected 
disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and a report of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The veteran asserts that a higher evaluation is warranted for 
her service-connected gynecological disability.  Her left 
ovarian follicular cyst with history of chronic pelvic 
inflammatory disease is currently rated as zero percent 
disabling under Diagnostic Code 7628 of the Rating Schedule, 
which mandates the rating of benign neoplasms of the 
gynecological system or breast to be accomplished according 
to impairment in the function of the urinary or gynecological 
systems, or skin.  See 38 C.F.R. § 4.116, Part 4, Diagnostic 
Code 7628.  In this regard, the General Rating Formula for 
Disease, Injury, or Adhesions of Female Reproductive Organs 
is applicable.  See 38 C.F.R. § 4.116, Diagnostic Code 7614 
(2006).  Under this Code, in order to warrant a compensable, 
10 percent evaluation, the veteran must demonstrate symptoms 
that require continuous treatment.

In this case, the record reflects that the veteran underwent 
a VA gynecological examination in January 1997.  The examiner 
reported that a pelvic ultrasound found that the veteran had 
a small left ovarian follicular cyst.  On VA examination in 
October 1999, the examiner reported that the veteran had 
bilateral functional cysts in the body of her uterus which 
would require continuous treatment until resolved.  The 
examiner further indicated that the veteran complained of 
menstrual pain on the first day of her menses and that 
irregular menses were probably associated with the lesion 
inside her uterus, but that it was difficult to determine it 
from her history of chronic pelvic inflammatory disease and 
left ovarian follicular cyst.

Subsequently, in March 2000, the veteran underwent a 
diagnostic hysteroscopy and dilatation and curettage for 
abnormal uterine bleeding.  The hysteroscopy revealed 
multiple endometrial polyps in the endometrial canal.  A 
large submucous fibroid-appearing mass was also seen on the 
posterior uterine wall.

Thereafter, the record reflects that since 2000, the veteran 
has undergone annual gynecological examinations.  On pelvic 
examination, on each of these occasions, the examiner 
reported that the veteran's Bartholin, urethra	l, and 
Skene glands were within normal limits, her cervix was pink, 
there were no lesions on the vagina, her uterus was of normal 
size, shape and consistency, her adnexa did not contain any 
masses, and the recto-vaginal assessment was within normal 
limits.  Examiners assessed her examinations as being normal.  
The Board notes that the record documents that the veteran 
experiences recurrent vaginal yeast infection.  However, 
there is no evidence that such infections are related to the 
veteran's service-connected gynecological disability.  The 
record also reflects that the veteran has complained of 
experiencing abdominal pain and has also been treated for 
uterine fibroids.  However, in a November 2004 addendum to a 
report of an October 2003 VA examination, the VA examiner, 
after an examination of the veteran and a review of her 
claims file, opined that such pelvic pain was most likely due 
to her uterine fibroids.  He further opined that it was not 
likely that her submucous fibroids or her endometrial polyps 
were related to her left ovarian cyst as such conditions were 
separate entities from a clinical perspective.  The examiner 
also indicated that the veteran had not received any 
additional treatment via her primary gynecologist for her 
left ovarian mass.

Based on the foregoing objective medical evidence, the Board 
finds that the veteran's left ovarian follicular cyst with 
history of chronic pelvic inflammatory disease does not 
require continuous treatment.  Thus, there is no basis for 
assigning a compensable rating based on impairment of the 
gynecological systems, under Diagnostic Code 7628, as no 
objective evidence of any such symptom is of record. 
Consequently, as the preponderance of the evidence is against 
the claim, it must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an initial compensable evaluation for service-
connected left ovarian follicular cyst with history of 
chronic pelvic inflammatory disease is denied.


REMAND

The record reflects that per a May 2006 Board remand, the 
veteran was afforded a VA examination, in which the examiner 
was requested to provide an opinion as to the etiology of all 
of the veteran's current skin disabilities.  The veteran 
underwent such examination in November 2006.  The examiner's 
assessment was that the veteran had mild xerosis, post-
inflammatory hyperpigmentation, and dermatosis papulosa 
nigra.  However, despite such assessment, the examiner later 
stated that the veteran did not have any identifiable skin 
disorder on examination and, consequently, did not provide a 
clinical opinion as the etiology of each of the veteran's 
xerosis, post-inflammatory hyperpigmentation, or dermatosis 
papulosa nigra.  Thus, because the clinical evidence is 
inconsistent and the Board is not free to substitute its own 
judgment for that of a medical expert, the Board finds that 
the claim must again be remanded for a new clinical 
examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her skin disability since 
her discharge from service.
After securing the necessary 
authorizations for release of this 
information, obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
dermatology, if available, to determine 
the nature and etiology of all skin 
disabilities present.  All necessary 
tests should be performed.  The examiner 
should identify all skin conditions and 
furnish an opinion concerning whether it 
is at least as likely as not that any 
identified skin condition (to include 
xerosis, post-inflammatory 
hyperpigmentation, and dermatosis 
papulosa nigra, as identified on VA 
examination in November 2006) is related 
to service, to include the reported July 
28, 1986 complaint of a right arm rash.  
The rationale for the opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought remains unfavorable to the 
veteran, a supplemental statement of the 
case should be issued and the veteran 
should be afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


